

114 S3108 IS: Food Recovery Act of 2016
U.S. Senate
2016-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3108IN THE SENATE OF THE UNITED STATESJune 29, 2016Mr. Blumenthal (for himself, Mr. Schatz, Mr. Wyden, Mr. Merkley, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo decrease the incidence of food waste, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Food Recovery Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Farms
					Sec. 101. Use of Rural Energy for America Program to reduce food and crop waste.
					Sec. 102. Farm storage facility loan program.
					Sec. 103. Composting as conservation practice.
					Sec. 104. Study and report on methods to decrease the incidence of food waste.
					TITLE II—Retail and Restaurants
					Sec. 201. Good Samaritan food donation.
					Sec. 202. Report on food donation by retail food stores.
					Sec. 203. Use of Commodity Credit Corporation funds to cover Emergency Food Assistance Program
			 storage and distribution costs.
					TITLE III—Schools and other Institutions
					Sec. 301. Establishment of the Office of Food Recovery.
					Sec. 302. Amendments to Federal Food Donation Act to require food donations by executive agencies
			 and Congress.
					Sec. 303. Food and agriculture service learning program.
					Sec. 304. Farm to school grant program to improve access to local foods in schools and reduce food
			 waste.
					Sec. 305. Modification of National School Lunch Program procurement requirements to encourage
			 purchase of lower-price, nonstandard size or shape produce.
					TITLE IV—Food Date Labeling
					Sec. 401. Short title.
					Sec. 402. Findings.
					Sec. 403. Definitions.
					Sec. 404. Quality dates and safety dates.
					Sec. 405. Misbranding violation for quality dates and safety dates in food labeling.
					Sec. 406. Report to Congress.
					TITLE V—Consumers and Local Infrastructure
					Sec. 501. Support for national media campaigns to decrease the incidence of food waste.
					Sec. 502. Increase in resources for community facilities loans directed at composting and anaerobic
			 digestion food waste-to-energy operations.
					Sec. 503. Expansion of rural utilities service water and waste disposal program to provide loans
			 and grants for rural communities to adapt waste disposal facilities to
			 incorporate anaerobic digestion food waste-to-energy operations.
					Sec. 504. Grants for composting and anaerobic digestion food waste-to-energy projects.Sec. 505. Government Accountability Office audit.
				
 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture. IFarms 101.Use of Rural Energy for America Program to reduce food and crop waste (a)Requirements relating to installation of anaerobic digestersSection 9007(c) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(c)) is amended by adding at the end the following:
					
						(5)Requirements related to installation of anaerobic digesters
 (A)Definition of hunger-serving organizationIn this paragraph, the term hunger-serving organization means a food bank, food pantry, or soup kitchen (as those terms are defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)).
 (B)RequirementsIn the case of a loan guarantee or grant under this subsection to an agricultural producer or rural small business to support the installation of an anaerobic digester that will not use solely manure to produce renewable energy, the Secretary shall obtain from the recipient of the loan guarantee or grant—
 (i)a written agreement entered into between the recipient and a hunger-serving organization providing that the recipient and the hunger-serving organization will work together to ensure that apparently wholesome food (as defined in section 22(b) of the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791(b)) generated by or provided to the recipient for use in the anaerobic digester is redistributed to the organization for provision to people in need of food; and
 (ii)a written end-product recycling plan that— (I)provides for the use of the material resulting from the anaerobic digester, in accordance with guidelines that the Administrator shall establish; and
 (II)ensures that the use of the material resulting from the anaerobic digester does not create an environmental hazard..
 (b)Increased fundingSection 9007(g)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(g)(1)) is amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking fiscal year 2014 and each fiscal year thereafter. and inserting each of fiscal years 2014 and 2015; and; and
 (3)by adding at the end the following:  (F)$70,000,000 for fiscal year 2016 and each fiscal year thereafter..
 (c)Set-Aside for anaerobic digestersSection 9007(g) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(g)) is amended by adding at the end the following:
					
						(4)Set-aside for anaerobic digesters
 (A)In generalOf the funds made available for each fiscal year under this subsection, not less than $20,000,000 shall be available to support the installation of anaerobic digesters that do not use solely manure to produce renewable energy.
 (B)PreferenceThe Secretary shall give preference to the use of amounts made available under subparagraph (A) to support the installation of anaerobic digesters that use primarily nonedible food, crop waste, or nonedible food and crop waste as undigested biomass.
 (C)AvailabilityFunds made available under subparagraph (A) shall remain available until expended..
				102.Farm storage facility loan program
 (a)Inclusion of refrigerated vehicle as eligible facilitySection 1614(a) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8789(a)) is amended by striking to construct or upgrade storage and handling facilities and inserting to acquire, construct, or upgrade storage, handling, and transportation facilities, which may include refrigerated vehicles to improve storage and marketing,.
 (b)Set-Aside To improve Producer and emergency feeding organization cooperationSection 1614 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8789) is amended by adding at the end the following:
					
						(g)Set-Aside To improve Cooperation between Producers and emergency feeding organizations
 (1)Definition of emergency feeding organizationIn this subsection, the term emergency feeding organization has the meaning given the term in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501).
 (2)Set-asideOf the funds made available for a fiscal year for storage facility loans under this section, the Secretary shall reserve not less than 5 percent for eligible producers described in subsection (b) that, in cooperation with emergency feeding organizations, agree to use the storage facility loans to acquire, construct, or upgrade storage, handling, and transportation facilities to improve—
 (A)the ability of the eligible producers to provide commodities to emergency feeding organizations; and
 (B)the ability of the emergency feeding organizations to provide commodities to eligible recipients of the commodities..
				103.Composting as conservation practice
 (a)DefinitionsSection 1201(a) of the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended— (1)by redesignating paragraphs (3) through (27) as paragraphs (4) through (28), respectively; and
 (2)by inserting after paragraph (2) the following:  (3)Composting practiceThe term composting practice means—
 (A)an activity to produce compost, including an activity that does not require the use of a com­post­ing facility such as onsite com­post­ing at a restaurant or institution; and
 (B)the use of compost.. (b)Conservation stewardship programSection 1238D(2)(B)(i) of the Food Security Act of 1985 (16 U.S.C. 3838d(2)(B)(i)) is amended by inserting and composting practices after agriculture drainage management systems.
 (c)Environmental quality incentives programSection 1240A(4)(A)(ii) of the Food Security Act of 1985 (16 U.S.C. 3839aa–1(4)(A)(ii)) is amended by inserting , including composting practices before the semicolon at the end.
				104.Study and report on methods to decrease the incidence of food waste
 (a)Definition of agricultural productIn this section, the term agricultural product has the meaning given the term agricultural products in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626). (b)StudyThe Secretary shall conduct a study on—
 (1)new technologies to increase the period during which an agricultural product may be stored before the agricultural product is considered adulterated under State or Federal law; and
 (2)a method to measure the quantity of agricultural product that is not harvested or sent to market each year by the farms that produce the agricultural product.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report that includes—
 (1)the results of the study conducted under subsection (b); and (2)the recommendations of the Secretary with respect to methods of decreasing the incidence of food waste.
					IIRetail and Restaurants
 201.Good Samaritan food donationThe Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791) is amended— (1)in subsection (b)—
 (A)in paragraphs (1) and (2), by striking Federal, State, and local each place it appears and inserting Federal and State; (B)in paragraph (3), by striking user is and inserting the following: “user—
						
 (A)in the case of food, is charged a reduced rate for the food; or (B)is; and
 (C)by adding at the end the following:  (11)Ultimate distributionThe term ultimate distribution means any method by which an individual receives a product from an entity, including by donation or at a reduced cost.;
 (2)in subsection (c)(1)— (A)by inserting (including a food or apparently fit grocery product the quality date (as defined in section 403 of the Food Recovery Act of 2016) of which is expired) before that the person; and
 (B)by striking good faith to and inserting the following: “good faith—  (A)directly to a needy individual; or
 (B)to; (3)in subsection (e)—
 (A)in the matter preceding paragraph (1), by striking Federal, State, and local and inserting Federal and State; and (B)in paragraph (2), by striking distribution and inserting ultimate distribution to needy individuals;
 (4)in subsection (f), by striking or local; (5)by redesignating subsection (f) as subsection (g); and
 (6)by inserting after subsection (e) the following:  (f)AdministrationThe Secretary of Agriculture shall carry out this section, including through the issuance of regulations..
 202.Report on food donation by retail food storesNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the recommendations of the Secretary with respect to methods of increasing food donation by retail food stores, as defined by the Secretary.
			203.Use of Commodity Credit Corporation funds to cover Emergency Food Assistance Program storage and
 distribution costsSection 204 of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508) is amended— (1)by striking the section heading and inserting Funds for state storage and distribution costs;
 (2)in subsection (a)(1)— (A)in the first sentence, by striking There are authorized to be appropriated $100,000,000 for fiscal year 2008 and each fiscal year thereafter, for the Secretary to make available to the States and inserting Using funds of the Commodity Credit Corporation, the Secretary shall make available to the States $100,000,000 for fiscal year 2016 and each fiscal year thereafter; and
 (B)in the second sentence, by striking Funds appropriated and inserting Funds made available; and (3)in subsection (b), by striking appropriations made or authorized under this section and inserting amounts made available under subsection (a)(1).
				IIISchools and other Institutions
 301.Establishment of the Office of Food RecoverySubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6901 et seq.) is amended by adding at the end the following:
				
					221.Office of Food Recovery
 (a)EstablishmentThe Secretary shall establish within the Department an office, to be known as the Office of Food Recovery, to coordinate Federal programs to measure and reduce the incidence of food waste.
						(b)Director
 (1)In generalThe Office of Food Recovery shall be headed by a Director, to be appointed by the Secretary. (2)DutiesThe Director of the Office of Food Recovery shall—
 (A)support and promote Federal programs to reduce the incidence of food waste; and (B)make recommendations with respect to reducing the incidence of food waste..
			302.Amendments to Federal Food Donation Act to require food donations by executive agencies and
			 Congress
 (a)PurposeSection 2 of the Federal Food Donation Act of 2008 (Public Law 110–247; 42 U.S.C. 1792 note) is amended by striking encourage and inserting require.
 (b)DefinitionsSection 3 of the Federal Food Donation Act of 2008 (Public Law 110–247; 42 U.S.C. 1792 note) is amended—
 (1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (2)by inserting after paragraph (2) the following:
						
 (3)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code.. (c)Promoting federal food donationSection 4 of the Federal Food Donation Act of 2008 (42 U.S.C. 1792) is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (B)in the matter preceding subparagraph (A) (as redesignated) by striking Not later than and all that follows through $25,000 and inserting the following:  (1)RequirementNot later than 180 days after the date of enactment of the Food Recovery Act of 2016, the Federal Acquisition Regulation issued in accordance with section 1121 of title 41, United States Code, shall be revised to provide that, except as provided in paragraph (2), all contracts of more than $10,000
								; 
 (C)in subparagraph (A) (as redesignated), by striking encourages and inserting requires; and (D)by adding at the end the following:
							
 (2)ExceptionParagraph (1) shall not apply to a contract with an executive agency that has issued a regulation in effect on the date of enactment of the Food Recovery Act of 2016 that prohibits a donation described in paragraph (1)(A).; and
 (2)by adding at the end the following:  (c)Application to Congress (1)ContractsThis Act shall apply to the House of Representatives and to contracts entered into by the House of Representatives, and to the Senate and to contracts entered into by the Senate, in the same manner and to the same extent as this Act applies to an executive agency and to contracts entered into by an executive agency.
 (2)AdministrationFor purposes of carrying out paragraph (1)— (A)the Chief Administrative Officer of the House of Representatives shall be considered the head of the House of Representatives; and
 (B)the Secretary of the Senate shall be considered the head of the Senate. (d)Data; reports (1)DataThe head of each executive agency shall collect data on the amount of apparently wholesome food donated in accordance with this Act.
 (2)ReportsNot less frequently than once every 2 years, the head of each executive agency shall submit to Congress a report describing the data collected under paragraph (1)..
 (d)Authorization of appropriationsThe Federal Food Donation Act of 2008 (42 U.S.C. 1792) is amended by adding at the end the following:
					
 5.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture to carry out this Act $10,000,000 for each fiscal year..
 303.Food and agriculture service learning programSection 413 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7633) is amended—
 (1)in subsection (a)— (A)by striking Subject to the availability of appropriations under subsection (e), the Secretary and inserting The Secretary; and
 (B)by striking and improve the nutritional health of children and inserting , improve the nutritional health and food security of children, and raise public awareness about wasted food and the use of food recovery efforts to reduce the quantity of wasted food;
 (2)in subsection (b)— (A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
 (B)by inserting after paragraph (3) the following:  (4)to raise public awareness about the consequences of wasted food and to encourage the implementation of food recovery initiatives to reduce the quantity of wasted food;;
 (3)in subsection (c)(2)(C), by striking and where food comes from and inserting , where food comes from, the consequences of food waste, and food recovery initiatives; and (4)in subsection (e), by striking paragraph (1) and inserting the following:
					
						(1)Source of funds
 (A)In generalUsing funds of the Commodity Credit Corporation, the Secretary shall make available to carry out the Program $5,000,000 for fiscal year 2016 and for each fiscal year thereafter.
 (B)AvailabilityAmounts made available under subparagraph (A) shall remain available until expended.. 304.Farm to school grant program to improve access to local foods in schools and reduce food wasteSection 18(g) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)(3)) is amended—
 (1)in paragraph (3)— (A)in subparagraph (A)(v), by inserting and reducing food waste at both the school and farm level before the semicolon at the end; and
 (B)by adding at the end the following:  (D)Set-Aside for Food Waste Reduction GrantsOf the funds made available for a fiscal year for grants under this subsection, the Secretary shall reserve not less than $1,000,000 for grants to implement farm to school programs designed to facilitate—
 (i)the use of a school of food that would otherwise go to waste from farms; (ii)projects that provide farms with compostable materials from schools, including—
 (I)food scraps; and (II)lunch trays and utensils; and
 (iii)the installation of gardens on school grounds (also known as edible schoolyards)— (I)to introduce students to growing, preparing, and eating fresh produce;
 (II)to make available fresh produce on the menu of the school; (III)to use in the gardens compost made from food scraps; and
 (IV)to be integrated into the curriculum of the school.; and (2)in paragraph (8)(A)—
 (A)by striking On October 1, 2012, and each October 1 thereafter, out and inserting the following:  (i)TransfersOut;
 (B)in clause (i) (as so designated), by striking subsection $5,000,000, to remain available until expended. and inserting the following: “subsection—  (I)$5,000,000 on October 1, 2012, and each October 1 thereafter through October 1, 2015; and
 (II)$6,000,000 on October 1, 2016, and each October 1 thereafter.; and (C)by adding at the end the following:
						
 (ii)AvailabilityAmounts made available under clause (i) shall remain available until expended..
					305.Modification of National School Lunch Program procurement requirements to encourage purchase of
 lower-price, nonstandard size or shape produceSection 9(a)(4)(C) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(4)(C)) is amended by striking clause (ii) and inserting the following:
				
 (ii)in the product specifications and practices required by clause (i), encourage State departments of agriculture and education, school food authorities, local educational agencies, and local processing entities to purchase lower-price, nonstandard size or shape produce to be used in school nutrition programs under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and.
			IVFood Date Labeling
 401.Short titleThis title may be cited as the Food Date Labeling Act of 2016. 402.FindingsCongress finds the following:
 (1)As of the date of enactment of this Act, date labeling practices on food packaging cause confusion with sell-by, best-by, use-by, and best before dates, leading up to 90 percent of individuals in the United States to occasionally throw out still-fresh food.
 (2)Confusion over the meaning of date labels is estimated to account for 20 percent of consumer waste of safe, edible food, leading to approximately $29,000,000,000 of wasted consumer spending each year.
 (3)Consumer education and standardized date labeling are the top 2 most cost-effective strategies for reducing food waste, by economic value per ton diverted.
 (4)Wasted food costs consumers and industry money, squanders important natural resources that are used to grow, process, distribute, and store the food supply of the United States, and represents a missed opportunity to feed the millions of food insecure households in the United States that are struggling to access healthy, affordable food.
 403.DefinitionsIn this title: (1)Administering SecretariesThe term administering Secretaries means—
 (A)with respect to products described in paragraph (4)(A), the Secretary; and
 (B)with respect to products described in paragraph (4)(B), the Secretary of Health and Human Services.
 (2)Food labelerThe term food labeler means the producer, manufacturer, distributor, or retailer that places a date label on food packaging of a product.
 (3)Quality dateThe term quality date means a date voluntarily printed on food packaging that is intended to communicate to consumers the date after which the quality of the product may begin to deteriorate, but may still be acceptable for consumption.
 (4)Ready-to-eat productThe term ready-to-eat product means— (A)with respect to a product under the jurisdiction of the Secretary, a product that—
 (i)is in a form that is edible without additional preparation to achieve food safety and may receive additional preparation for palatability or aesthetic, epicurean, gastronomic, or culinary purposes; and
 (ii)is— (I)a poultry product, as defined in section 4 of the Poultry Products Inspection Act (21 U.S.C. 453);
 (II)a meat food product, as defined in section 1 of the Federal Meat Inspection Act (21 U.S.C. 601); or (III)an egg product, as defined in section 4 of the Egg Products Inspection Act (21 U.S.C. 1033); and
 (B)with respect to a food (as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)) under the jurisdiction of the Secretary of Health and Human Services—
 (i)a food that is normally eaten in its raw state; or (ii)any other food, including a processed food, for which it is reasonably foreseeable that the food will be eaten without further processing that would significantly minimize biological hazards.
 (5)Safety dateThe term safety date means a date printed on food packaging of a ready-to-eat product, which signifies the end of the estimated period of shelf life under any stated storage conditions, after which the product may pose a health safety risk.
				404.Quality dates and safety dates
				(a)Quality dates
 (1)In generalIf a food labeler includes a quality date on food packaging, the label shall use the uniform quality date label phrase under paragraph (2).
 (2)Uniform phraseThe uniform quality date label phrase under this paragraph shall be best if used by, unless and until the administering Secretaries, acting jointly, specify through rulemaking another uniform phrase to be used for purposes of complying with paragraph (1).
 (3)Option of the labelerThe decision to include a quality date on food packaging shall be at the discretion of the food labeler.
					(b)Safety dates
 (1)In GeneralThe label of a ready-to-eat product shall include a safety date that is immediately preceded by the uniform safety date label phrase under paragraph (2) if the ready-to-eat product—
 (A)meets the criteria described in paragraph (3)(A) and is not exempt under paragraph (3)(B)(ii); or (B)is listed in accordance with paragraph (3)(B)(i).
 (2)Uniform phraseThe uniform safety date label phrase under this paragraph shall be ‘expires on’, unless and until the administering Secretaries jointly specify through rulemaking another uniform phrase to be used for purposes of complying with paragraph (1).
					(3)High risk ready-to-eat products
 (A)In GeneralThe administering Secretaries, acting jointly, shall describe criteria that determine what ready-to-eat products may have a high level of risk associated with consumption after a certain date, including those that may be high or very high risk for Listeria monocytogenes or other contaminants or pathogens causing foodborne illness.
 (B)Additional foods; exempt foodsThe administering Secretaries may, with respect to the products under the jurisdiction of the administering Secretaries, respectively—
 (i)list additional ready-to-eat products that are high risk, but do not meet the criteria described in subparagraph (A); or
 (ii)exempt specific ready-to-eat products that meet the criteria described in subparagraph (A), but do not actually pose a high level of risk associated with consumption after a certain date.
 (C)Review and updatesNot less frequently than once every 4 years, the administering Secretaries, acting jointly, shall review and, as the administering Secretaries determine appropriate, shall update—
 (i)the criteria described in subparagraph (A); and
 (ii)the list and exemptions described in subparagraph (B).
							(c)Quality date and safety date labeling
 (1)In generalThe quality date and safety date, as applicable, and immediately adjacent uniform quality date label phrase or safety date label phrase shall be—
 (A)in single easy-to-read type style using upper and lower case letters in the standard form; (B)in a type size no smaller than 8 point; and
 (C)located in a conspicuous place on the package of the food. (2)Date formatEach quality date and safety date shall be stated in terms of day and month and, as appropriate, year.
 (d)GuidanceThe Commissioner of Food and Drugs and the Secretary shall establish guidance for food labelers on how to determine quality dates and safety dates for food products.
 (e)Sale or donation after quality dateNo one shall prohibit the sale, donation, or use of any product after the quality date for the product has passed.
 (f)EducationNot later than 1 year after the date of enactment of this Act, the administering Secretaries, acting jointly, shall provide consumer education and outreach on the meaning of quality date and safety date food labels.
				(g)Rule of Construction; preemption
 (1)Rule of constructionNothing in this section shall be construed to prohibit any State or political subdivision of a State from establishing or continuing in effect any requirement that prohibits the sale or donation of foods based on passage of the safety date.
 (2)PreemptionNo State or political subdivision of a State may establish or continue in effect any requirement that—
 (A)relates to the inclusion in food labeling of a quality date or a safety date that is different from or in addition to, or that is otherwise not identical with, the requirements under this section; or
 (B)prohibits the sale or donation of foods based on passage of the quality date.
 (3)EnforcementThe administering Secretaries, acting jointly and in coordination with the Federal Trade Commission, shall ensure that the uniform quality date label phrase and uniform safety date label phrase are standardized across all food products.
 (4)SavingsNothing in this title, any amendment made by this title, or any standard or requirement imposed pursuant to this title shall be construed to preempt, displace, or supplant any State or Federal common law rights or any State or Federal statute creating a remedy for civil relief, including those for civil damage, or a penalty for criminal conduct.
 (h)Time temperature indicator labelsNothing in this section shall be construed to prohibit or restrict the use of time-temperature indicator labels or similar technology that is consistent with the requirements of this title.
 (i)Delayed applicabilityThis section shall apply only with respect to food products that are labeled on or after a date that is 2 years after the date of enactment of this Act.
				405.Misbranding violation for quality dates and safety dates in food labeling
 (a)FDA violationsSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:
					
 (z)if its labeling is in violation of section 404 of the Food Date Labeling Act of 2016 (relating to quality dates and safety dates)..
 (b)Poultry productsSection 4(h) of the Poultry Products Inspection Act (21 U.S.C. 453(h)) is amended— (1)in paragraph (11), by striking or at the end;
 (2)in paragraph (12), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
						
 (13)if it does not bear a label in accordance with section 404 of the Food Date Labeling Act of 2016.. (c)Meat productsSection 1(n) of the Federal Meat Inspection Act (21 U.S.C. 601(n)) is amended—
 (1)in paragraph (11), by striking or at the end; (2)in paragraph (12), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (13)if it does not bear a label in accordance with section 404 of the Food Date Labeling Act of 2016..
 (d)Egg productsSection 7(b) of the Egg Products Inspection Act (21 U.S.C. 1036(b)) is amended in the first sentence by adding before the period at the end or if it does not bear a label in accordance with section 404 of the Food Date Labeling Act of 2016.
 406.Report to CongressNot later than 5 years after the date of enactment of this Act, the administering Secretaries, acting jointly, shall report to the appropriate committees of Congress on the progress in the reduction of food waste that can be attributed to the standardization of food date labeling and consumer education required by this title and the amendments made by this title.
			VConsumers and Local Infrastructure
			501.Support for national media campaigns to decrease the incidence of food waste
 (a)In generalThe Secretary shall support national media campaigns to decrease the incidence of food waste.
				(b)Mandatory funding
 (1)In generalThe Secretary shall use $8,000,000 of funds of the Commodity Credit Corporation to carry out this section for fiscal year 2017.
 (2)AvailabilityFunds described in paragraph (1) shall remain available until expended.
					502.Increase in resources for community facilities loans directed at composting and anaerobic digestion
			 food waste-to-energy
 operationsSection 306(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(1)) is amended by inserting after the first sentence the following: 5 percent of the amounts made available for each fiscal year for loans for essential community facilities under the preceding sentence shall be reserved for loans, in accordance with subsection (c)(2), for municipal or county com­post­ing, anaerobic digestion food waste-to-energy projects, and the conversion of animal waste products into industrial products or into raw materials that can be converted into finished products other than by anaerobic digestion or the production of bioethanol through fermentation. The Secretary shall not make or insure a loan under the preceding sentence to an entity that will use the amounts under the loan for an anaerobic digester that uses solely manure as undigested biomass, and shall give preference to loans under the preceding sentence for anaerobic digesters that use primarily nonedible food, crop waste, or nonedible food and crop waste as undigested biomass..
			503.Expansion of rural utilities service water and waste disposal program to provide loans and grants
			 for rural communities to adapt waste disposal facilities to incorporate
 anaerobic digestion food waste-to-energy operationsSection 306 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926) is amended by inserting after subsection (b) the following:
				
					(c)Water or waste disposal loans and grants for projects To incorporate anaerobic digestion food
			 waste-to-Energy
			 operations in waste disposal facilities
 (1)In generalNotwithstanding any other provision of law, beginning in fiscal year 2016, in addition to any other amounts available for water or waste disposal loans and grants under paragraphs (1) and (2) of subsection (a), $50,000,000 of the funds of the Commodity Credit Corporation for each fiscal year shall be available for those loans and grants, of which the Secretary shall use—
 (A)$25,000,000 for loans, in accordance with paragraph (2), for the adaptation of waste disposal facilities to incorporate anaerobic digestion food waste-to-energy operations; and
 (B)$25,000,000 for grants, in accordance with paragraph (2), for the adaptation of waste disposal facilities to incorporate anaerobic digestion food waste-to-energy operations.
							(2)Requirements
 (A)Definition of hunger-serving organizationIn this paragraph, the term hunger-serving organization means a food bank, food pantry, or soup kitchen (as those terms are defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)).
 (B)RequirementsA loan or grant is made in accordance with this paragraph if, before making the loan or grant, the Secretary has obtained from the recipient of the loan or grant—
 (i)a written agreement entered into between the recipient and a hunger-serving organization providing that the recipient and the hunger-serving organization will work together to ensure that apparently wholesome food (as defined in section 22(b) of the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791(b))) provided to the recipient is redistributed to the hunger-serving organization for provision to people in need of food; and
 (ii)a written end-product recycling plan that— (I)provides for the use of the material resulting from any anaerobic digestion food waste-to-energy operation with respect to which the loan or grant is made, in accordance with guidelines that the Administrator of the Environmental Protection Agency shall establish; and
 (II)ensures that the use of the material described in subclause (I) does not create an environmental hazard.
 (C)LimitationA loan or grant under paragraph (1) may not be used for an anaerobic digester that uses solely manure as undigested biomass.
 (D)PreferenceThe Secretary shall give preference to loans and grants under paragraph (1) for anaerobic digesters that use primarily nonedible food, crop waste, or nonedible food and crop waste as undigested biomass.
 (3)AvailabilityFunds made available under paragraph (1) shall remain available until expended.. 504.Grants for composting and anaerobic digestion food waste-to-energy projects (a)In generalSubtitle G of the Solid Waste Disposal Act (42 U.S.C. 6971 et seq.) is amended by adding at the end the following:
					
						7011.Grants for composting and anaerobic digestion food waste-to-energy projects
 (a)GrantsThe Administrator shall establish a grant program to award grants to States eligible to receive the grants under subsection (b)(2) to construct large-scale composting or anaerobic digestion food waste-to-energy projects.
							(b)Eligible States
 (1)Definition of hunger-serving organizationIn this subsection, the term hunger-serving organization means a food bank, food pantry, or soup kitchen (as those terms are defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)).
 (2)EligibilityIn order to be eligible to receive a grant under this section, a State shall— (A)limit the amount of food waste that may be disposed of in landfills in the State;
 (B)enter into a written agreement with a hunger-serving organization providing that the State and the hunger-serving organization will work together to ensure that apparently wholesome food (as defined in section 22(b) of the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791(b)) provided to the State for the project is redistributed to the hunger-serving organization for provision to people in need of food; and
 (C)have in place a written end-product recycling plan that— (i)provides for the use of the material resulting from the project, in accordance with guidelines that the Administrator shall establish; and
 (ii)ensures that the use of the material resulting from the project does not create an environmental hazard.
 (3)LimitationA grant under subsection (a) may not be used for an anaerobic digester that uses solely manure as undigested biomass.
 (4)PreferenceThe Secretary shall give preference to grants under subsection (a) for anaerobic digesters that use primarily nonedible food, crop waste, or nonedible food and crop waste as undigested biomass.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each fiscal year..
 (b)Clerical amendmentThe table of contents for the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) is amended by inserting after the item relating to section 7010 the following:
					Sec. 7011. Grants for composting and anaerobic digestion food waste-to-energy projects..
				505.Government Accountability Office audit
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States (referred to in this section as the Comptroller General) shall conduct an audit to assess estimates of postharvest food loss and waste in the United States, including estimates by the Department of Agriculture and other government, academic, and industry stakeholders.
 (b)RequirementsThe Comptroller General, as part of the audit conducted under subsection (a)— (1)shall—
 (A)assess the extent to which the estimates described in that subsection provide a valid benchmark for the amount and value of postharvest food loss and waste in the United States;
 (B)evaluate the reliability of the data, and the validity and accuracy of the assumptions and models, underlying the estimates; and
 (C)if appropriate, include recommendations to improve the estimates; and (2)if the Comptroller General determines that the estimates described in that subsection are invalid under paragraph (1)(A), may conduct an estimate of postharvest food loss and waste in the United States.